Citation Nr: 1722708	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-08 334A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased initial rating for narcolepsy and cataplexy, currently rated as 40 percent disabling.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to May 1997 and from December 2003 to April 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for narcolepsy/cataplexy and PTSD, respectively.

In March 2012, the RO increased the initial 10 percent rating for narcolepsy and cataplexy to 40 percent, effective January 7, 2008.  Although a higher rating has been assigned, the increased rating matter remains in appellate status as the maximum rating has not been assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

On April 2012 substantive appeal forms, the Veteran requested a Board hearing.  However, the Veteran withdrew his request for such hearing in a written statement received in February 2017.  See 38 C.F.R. § 20.704(e).

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that higher ratings are warranted for his narcolepsy and PTSD.  In an April 2012 statement, the Veteran indicates that records from the Social Security Administration (SSA) exist.  However, SSA records do not appear to be currently associated with the claims file.  Because SSA records could be relevant to the Veteran's claims concerning the instant appeal, complete SSA records should be requested on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Additionally, on a March 2012 request for employment information, the Veteran's former employer indicated that the Veteran "[w]ent out on short term disability, which became long term disability for narcolepsy and cataplexy."  As such, relevant treatment records used by the employer in making such disability determinations should also be requested on remand, as any such records may impact the instant appeal.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Other relevant VA or private medical records should also be requested.  38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Lastly, recent VA examinations were conducted in connection with the claims in March 2016.  This was subsequent to the March 2012 statements of the case (SOCs) for the two issues.  In light of the remand, the RO will have the opportunity to consider the additional evidence in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain ongoing, relevant VA treatment records dated since September 2012.

2.  Request all documents pertaining to the application of disability benefits from his employer from February 2006 to April 2011, including the records relied upon in determining whether benefits were warranted.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  Request all documents pertaining to the application of disability benefits from SSA, including the records relied upon in determining whether benefits were warranted.

4.  Finally, readjudicate the appeal.  In doing so, consider additional evidence since the March 2012 SOCs, including the March 2016 VA examinations.  If the benefits sought on appeal remain denied, furnish the Veteran with a supplemental statement of the case and give him a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

